Title: To John Adams from James Warren, 7 July 1775
From: Warren, James
To: Adams, John


     
      Watertown July 7th. 1775
      My Dear Sir
     
     I am much Obliged to you for your favours by the Sage, Brave, and Amiable General Washington, by Major Mifflin, and by the Express, which came to hand the Night before last. I am much pleased with General Washington. He fully Answers the Character you have given of him. Major Mifflin I have not yet found out, tho’ I am told he was once in the Room while I was at the Generals. I shall take perticular Care to know him soon, perhaps this day, as I am to dine with the General. General Lee I have seen but a Minute. He appears to me a Genius in his way. He had the Marks about him of haveing been in the Trenches. I heartily rejoice at the Appointment of these two Generals, and I dare say it will give you pleasure to hear that every Body seems to be satisfied with it. I have not heard a single word Uttered against it. This is more than I Expected with regard to the second, since their Arrival everything goes well in the Army. They are quiet, Busy, and forming fast to Order. Our Business lessens upon our Hands, and we find A great relief from the Generals Arrival. I am told they are very Active &c. You will have a return of the Army from the General I suppose, who will be able to give it with more Accuracy than any Body. The General Estimation of our Army is about 16 or 17000, Ten of which are at Cambridge &c. the remainder at Roxbury. We cant with any Certainty determine the Numbers of the Enemy, we suppose from the Best Grounds we have that when the York Troops Arrive which are daily Expected they will amount to 9,000 at least, perhaps more Including the Black and White Negroes Engaged in their Service in Boston. The Battle of Charlestown gave them A great Shock. It is now pretty Certain that near 1500, and cheifly of their best Troops, among which were about 90 Officers were killed and wounded, about 1000 of which were killed. This is Amazeing but I belive true. I will Endeavour to get and Enclose the return Exact as we have it. Your Appointment of the Other Generals I cant Say is so well Approved of. We cant Investigate the Principle you went on tho’ I think I can Trace an Influence that Marks some of them. But I will say no more on that head. You have enough of it in A Letter I wrote in Conjunction with H. and G. The General was very Sorry and somewhat Embarrassed with the Neglect of Thomas. I am told Heath behaves very well, and is willing to give place to him. I am much Obliged to you and my Friend Adams for thinking of me. I am Content to move in A Small Sphere. I Expect no distinction but that of an honest Man who has Exerted every nerve. You and I must be Content without A Slice from the great pudding now on the Table. The Condition of the poor People of Boston is truely miserable. We are told that Jas. Lovel, Master Leach, and others are in Goal for some trifeling offences the last for drinking Success to the American Army. Their offenses may be Capital. It is reported that Doctr. Elliot and Mather are on Board A Man of War. From these Circumstances you may form an Idea of their Situation.
     I am very Sorry for the trouble given you by your Companions and Eyes. I hope to hear the last are better, if not the first. I am much pleased with your doings in General, and the Prospects you hold up to me. Is it not our Duty to pray that the Infatuation of Britain may last one year more at least. The powder you sent us Arrived Yesterday and was viewed as it passed with a kind of pleasure I suppose you felt in sending it. The want of that Article is the only Obstacle I have in geting Through A project of mine for a Fleet. I made the motion early in the Sessions, and though opposed by Pickering &c. this is the only reason that prevailed. We Talk of rising Tomorrow. I hope we Shall. I long to ramble in the Fields a day or two and more especially since they have been watered with delightful Showers. I met Mrs. Warren at Braintree, and spent the last Sabbath with Mrs. Adams. Cant you suppose me very Happy in the Company of two such Ladies. The Inclosed Letter will Inform you the Family is well. I brought Mrs. Warren here, and Mrs. Adams and A Number of your Braintree Friends came and dined with us on Wednesday. I shall Wish to see you As soon As matters will Admit of it I am Just Informed An Express is going from the General, and therefore Conclude and am Your Friend &c.
     
      Jas. Warren
     
     
     
      Pray give my regards to My Friend Adams. Apologize for me. I thank him for his Letter, and will write to him very soon.
      I cant Send you A List of the officers of our Army. I hope you wont make Establishments for them in proportion to what you hint is done for the Generals. High Establishments will not be relished here, and I think Bad Policy in every view, and will Lead us fast into the Sins, follys and Sufferings of our old Impolitic and unnatural Mother. There is a printed account of the Battle got out of Boston giveing A pompous account of their Victory over the Rebels With a great Slaughter made Among them, and with A Loss only of 170 on their Side. This lyeing paper I Cannot obtain for you.
     
    